DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical detection apparatus comprises an optical detector and second optical routing apparatus configured to deliver a said probe optical signal received at the second port to the optical detector”, “second single fibre bidirectional WDM optical ring”, and “second optical protection switching apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the optical detection apparatus comprises an optical detector and second optical routing apparatus configured to deliver a said probe optical signal received at the second port to the optical detector”, “second single fibre bidirectional WDM optical ring”, and “second optical protection switching apparatus” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires “the optical detection apparatus comprises an optical detector and second optical routing apparatus configured to deliver a said probe optical signal received at the second port to the optical detector.” However, the specification fails to adequately explain how this is performed. More specifically, Fig. 2 clearly illustrates that the optical routing apparatus 112 is a separate component from the optical detection apparatus 114. However, the applicant is attempting to contradict his own disclosure and now claims that “the optical detection apparatus comprises an optical detector and second optical routing apparatus.” Furthermore, there is no explanation as to how the optical routing apparatus contained within the optical detection apparatus delivers a probe signal from the outside of the optical detection apparatus.
	The dependent claim 9 is rejected for being dependent on the rejected claim 8.
Claim 14 requires “processing circuitry configured to perform compensation for a differential delay between uplink and downlink transmission.” However, the specification as filed does not provide adequate explanation as to how this is performed. More specifically, the specification, Page 11, lines 30-37, states “In the case that a fibre break occurs only in one optical ring… one optical protection switching apparatus goes into a protection state, closing the optical switch 108, and the other direction stays in normal state, with the optical switch remaining open. In this condition some nodes on the 
	According to MPEP 2163.03,  while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires “a said alarm signal is received.” It is unclear whether this limitation is referring to the alarm signal indicating a hardware failure or different alarm signal. For the purpose of compact prosecution, this limitation will be considered to mean “the alarm signal is received.”
Claim 8 requires “a said probe optical signal.” It is unclear which signal this limitation is referring to. It is also unclear whether the applicant is introducing a new signal. For the purpose of compact prosecution, this limitation will be considered to mean “the probe optical signal.” Claim 8 also lacks antecedent basis for the limitation “the optical detection apparatus.”
Claim 11 requires “a first said optical protection switching apparatus.” It is unclear whether the first said optical protection switching apparatus are referring to the optical protection switching apparatus of claim 10, or the applicant is introducing a new set of optical protection switching apparatus. For the purpose of compact prosecution, these limitations will be considered to mean “the optical protection switching apparatus.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US20090074403A1) in view of Kuo et al. (US7272321B1).
	Regarding claim 1, Chi et al. discloses Optical protection switching apparatus for a single fibre bidirectional wavelength division multiplexing, WDM, optical ring, the apparatus (Fig. 3A) comprising: 
	first and second ports (Fig. 3A; the optical coupler 30 with first and second ports as shown) for coupling to respective first and second adjacent portions of a single fibre bidirectional WDM optical ring (Fig. 3A; Para. 46; Para. 49; the first and second ports of optical coupler 30 are adjacent to each other and respectively connected to the single fiber bidirectional ring. The optical coupler 30 receives the upstream signal from end "a" or from both end "a" and end "b" and transmits the upstream signal to the first transceiver 31, and the first transceiver 31 transmits the downstream signal from the first transceiver 31 to end "a" or to both end "a" and end "b". The wave division multiplexer 312 transmits the upstream signal from the optical coupler 30 to the first transmitter 310 and transmits the downstream signal from the first transmitter 310 to the optical coupler 30); 
	an optical splitter (Fig. 3A; the bidirectional optical coupler 300) comprising an input configured to receive a WDM optical signal (Fig. 3A; Para. 49; the bidirectional optical coupler 300 receives the downstream optical signal transmitted from the transmitter 310. The first transmitter 310 may be a direct modulator for transmitting optical signals of 1490 nm, and the first receiver 311 may be a photo detector (PD) for receiving optical signals of 1310 nm), a first output coupled to the first port (Fig. 3A; the first output of the bidirectional optical coupler 300 is connected to the end “a”) and a second output coupled to the second port (Fig. 3A; the second output of the bidirectional optical coupler 300 is connected to the end “b”); 
	an optical switch (Fig. 3A; the optical switch 301) coupled between the second output and the second port (Fig. 3A; the optical switch 301 is coupled to the second output of the bidirectional optical coupler 300 and the end “b”); and 
	processing circuitry (Fig. 3A; the MAC interface 32) configured to receive at least one of an indication of transmission continuity in the optical ring and an indication of transmission discontinuity in the optical ring (Fig. 3B; Para. 47; Para. 11; the MAC interface 32 further determines whether the optical fiber ring 2A_FIBER_RING has the fault 2A_FAULT and calculates the address of the fault 2A_FAULT according to the received upstream signal. For example, the MAC interface 32 calculates the address of the fault 2A_FAULT according to the power or the delay time of the received upstream signal. A fault may be produced in the optical fiber ring due to some human error (for example, fire) or force of nature (for example, earthquake and typhoon). In this case, those ONUs after the fault cannot connect to the OLT or communicate with each other), and configured to generate a switch control signal comprising instructions to cause the optical switch to be open when there is transmission continuity in the optical ring or comprising instructions to cause the optical switch to be closed when there is transmission discontinuity in the optical ring (Fig. 3B; Para. 38; Para. 48; The optical switch is coupled to the first bidirectional optical coupler and is controlled by the MAC interface. Referring to FIG. 3A and FIG. 3B again, the optical coupler 30 includes a bidirectional optical coupler 300 and an optical switch 301. The optical switch 301 is coupled to the bidirectional optical coupler 300 and is controlled by the MAC interface 32. When the optical fiber ring 2A_FIBER_RING has no fault, the optical switch prevents the bidirectional optical coupler 300 from transmitting the downstream signal to end "b" and receiving the upstream signal from end "b". As shown in FIG. 3B, when the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional .
	However, the present system does not expressly discloses a WDM aggregate optical signal.
	Kuo et al. discloses a WDM aggregate optical signal (Fig. 9; Column 4, lines 62-67; Multiple wavelengths (more than two) using Dense Wavelength Division Multiplexing (DWDM) can also be used at each OLT and ONU to increase system bandwidth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a WDM aggregate optical signal, as taught by Kuo et al., in the present system in order to increase the system bandwidth.
	Regarding claim 10, the present system discloses A node (Chi et al., Fig. 3A; the 2A_OLT is shown) for a bidirectional WDM optical ring network, the node comprising optical protection switching apparatus (Chi et al., Fig. 3B; Para. 48; when the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional optical coupler 300 receives the upstream signal from end "a" and end "b" and transmits the upstream signal to the end "a" and end "b") for a single fibre bidirectional WDM optical ring according to claim 1, as described and applied above.
	Regarding claim 11, the present combination discloses the claimed invention except for the second single fibre bidirectional WDM optical ring and the second optical protection switching apparatus. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
	According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to second single fibre bidirectional WDM optical ring and the second optical protection switching apparatus.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 12, the present combination discloses A bidirectional WDM optical ring network (Chi et al., Fig. 3A) comprising: a main node (Chi et al., Fig. 3A; the 2A_OLT is shown) comprising optical protection switching apparatus for a single fibre bidirectional WDM optical ring  (Chi et al., Fig. 3B; Para. 48; when the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional optical coupler 300 receives the upstream signal from end "a" and end "b" and transmits the upstream signal to the end "a" and end "b") according to claim 1, as described and applied above; a plurality of passive WDM add/drop nodes (Chi et al., Fig. 4A; a plurality of ONUs is shown, wherein each ONU receives the downstream optical signal and transmits the upstream optical signal); and a single fibre bidirectional WDM optical ring connecting the main node and the passive add/drop nodes (Chi et al., Fig. 3A; the single fiber bidirectional WDM optical ring connects the OLT to the plurality of ONUs as shown).
	Regarding claim 13, the present combination discloses the claimed invention except for the second single fibre bidirectional WDM optical ring and the second optical protection switching apparatus. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
	According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second single fibre bidirectional WDM optical ring and the second optical protection switching apparatus.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US20090074403A1) and Kuo et al. (US7272321B1) in view of Darcie et al. (US5907417).
	Regarding claim 2, the present combination discloses Optical protection switching apparatus according to claim 1, as described and applied above, wherein the processing circuitry is configured to generate a switch control signal comprising instructions to cause the optical switch to be open when a said signal is detected and comprising instructions to cause the optical switch to be closed when signal is not detected (Chi et al., Fig. 3B; Para. 38; Para. 48; The optical switch is coupled to the first bidirectional optical coupler and is controlled by the MAC interface. Referring to FIG. 3A and FIG. 3B again, the optical coupler 30 includes a bidirectional optical coupler 300 and an optical switch 301. The optical switch 301 is coupled to the bidirectional optical coupler 300 and is controlled by the MAC interface 32. When the optical fiber ring 2A_FIBER_RING has no fault, the optical switch prevents the bidirectional optical coupler 300 from transmitting the downstream signal to end "b" and receiving the upstream signal from end "b". As shown in FIG. 3B, when the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional optical coupler 300 receives the upstream signal from end "a" and end "b" and transmits the downstream signal to the end "a" and end "b").
	However, the present combination does not expressly disclose optical routing apparatus configured to deliver a probe optical signal to the first port; and optical detection apparatus configured to detect a said probe optical signal received at the second port.
	Darcie et al. discloses optical routing apparatus (Fig. 1; the diagnostics transmitter 30) configured to deliver a probe optical signal to the first port (Fig. 1; Column 3, lines 53-56; The central ; and optical detection apparatus (Fig. 1; the diagnostics receiver 32) configured to detect a said probe optical signal received at the second port (Fig. 1; Column 3, lines 56-57; Column 9, lines 29-30; Column 6, lines 37-43; a diagnostics receiver 32 connected through access port 33 to the upstream fiber 23. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office 13 and detected by the diagnostics receiver 32. The loop-back feature in the optical network unit 26 is used to obtain information about the operation of the network. For example, the network 10 uses the loop-back feature in performing various diagnostic tests. One such test is employed to determine the optical continuity between the central office 13 and the ONU 26). (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
	Regarding claim 3, the present combination discloses Optical protection switching apparatus according to claim 1, wherein the WDM aggregate optical signal comprises optical channel signals at channel wavelengths within a telecommunications wavelength band (Chi et al., Fig. 3A; Para. 49; the bidirectional optical coupler 300 receives the downstream optical signal transmitted from the transmitter 310. The first transmitter 310 may be a direct modulator for transmitting optical signals of 1490 nm, and the first receiver 311 may be a photo detector (PD) for receiving optical signals of 1310 nm).
	However, the present combination does not expressly disclose 
	Darcie et al. discloses the probe optical signal (Fig. 1; Column 3, lines 53-56; Column 9, lines 29-30; The central office 13 preferably further includes a diagnostics transmitter 30 connected through access port 31 to the downstream fiber 21. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office 13 and detected by the diagnostics receiver 32) is at one of a wavelength outside the telecommunications wavelength band or a channel wavelength within the telecommunications wavelength band that is not used by the optical channel signals of the WDM aggregate optical signal (Fig. 1; Column 6, lines 52-55; to prevent interference with communication signals, it is desirable to use a diagnostic signal having an optical spectrum outside the wavelength band of both the upstream and downstream communication signals). (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
	Regarding claim 5, the present combination discloses Optical protection switching apparatus according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a probe signal source configured to generate the probe optical signal.
	Darcie et al. discloses a probe signal source configured to generate the probe optical signal (Fig. 1; Column 3, lines 53-56; Column 9, lines 29-30; The central office 13 preferably further includes a diagnostics transmitter 30 connected through access port 31 to the downstream fiber 21. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office . (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
	Regarding claim 6, the present combination discloses Optical protection switching apparatus according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose an optical add filter.
	Darcie et al. discloses an optical add filter (Fig. 1; Column 7, lines 11-12; the access port 31 and 33 are shown in the figure, wherein the access port 33 selectively couples the wavelength of the coupled-back diagnostic signal to the receiver 32. Thus, access port 31 is also wavelength selective). (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
	Regarding claim 7, the present combination discloses Optical protection switching apparatus according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a WDM multiplexer configured to deliver the WDM aggregate optical signal and the probe signal.
	Darcie et al. discloses a WDM multiplexer configured to deliver the WDM aggregate optical signal and the probe signal (Fig. 1; Column 6, lines 52-55; the diagnostic optical signal is added through (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US20090074403A1) in view of Kuo et al. (US7272321B1) and Darcie et al. (US5907417).
	Regarding claim 15, Chi et al. discloses A method of protection switching in a single fibre bidirectional WDM optical ring, the method (Fig. 3A) comprising steps of 
	receiving a WDM optical signal and power splitting the WDM optical signal to form first and second replica WDM optical signals (Fig. 3A; Para. 48; the bidirectional optical coupler 300 receives the downstream optical signal transmitted from the transmitter 310. When the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional optical coupler 300 receives the upstream signal from end "a" and end "b" and transmits the downstream signal to the end "a" and end "b". Thus, the bidirectional optical coupler 300 splits the downstream optical signal); 
	coupling the first replica WDM aggregate optical signal into the optical ring for transmission in a first ring direction (Fig. 3A; the first output of the bidirectional optical coupler 300 is connected to the end “a”) if the optical signal has been received back (Fig. 3B; Para. 48; When the optical fiber ring ; and 	coupling the first replica WDM aggregate optical signal into the optical ring for transmission in a first ring direction and coupling the second replica WDM aggregate optical signal into the optical ring for transmission in a second ring direction (Fig. 3A; Para. 48; When the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b", and here the bidirectional optical coupler 300 receives the upstream signal from end "a" and end "b" and transmits the downstream signal to the end "a" and end "b". Thus, the bidirectional optical coupler 300 splits the downstream optical signal), opposite to the first ring direction (Fig. 3A; the end “a” and end “b” are opposite direction of the ring as shown), if the probe optical signal has not been received back (Fig. 3A; Para. 48; When the optical fiber ring 2A_FIBER_RING has a fault 2A_FAULT, the optical switch 301 allows the bidirectional optical coupler 300 to transmit the downstream signal to end "b" and receive the upstream signal from end "b").
	However, the present system does not expressly disclose a WDM aggregate optical signal.
	Kuo et al. discloses a WDM aggregate optical signal (Fig. 9; Column 4, lines 62-67; Multiple wavelengths (more than two) using Dense Wavelength Division Multiplexing (DWDM) can also be used at each OLT and ONU to increase system bandwidth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a WDM aggregate optical signal, as taught by Kuo et al., in the present system in order to increase the system bandwidth.
	However, the present combination does not expressly disclose delivering a probe optical signal into the optical ring; determining whether the probe optical signal has been received back, indicating transmission of the probe optical signal around the complete optical ring.
	Darcie et al. discloses delivering a probe optical signal into the optical ring (Fig. 1; Column 3, lines 53-56; Column 9, lines 29-30; The central office 13 preferably further includes a diagnostics transmitter 30 connected through access port 31 to the downstream fiber 21. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office 13 and detected by the diagnostics receiver 32); 
	determining whether the probe optical signal has been received back, indicating transmission of the probe optical signal around the complete optical ring port (Fig. 1; Column 3, lines 56-57; Column 9, lines 29-30; Column 6, lines 37-43; a diagnostics receiver 32 connected through access port 33 to the upstream fiber 23. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office 13 and detected by the diagnostics receiver 32. The loop-back feature in the optical network unit 26 is used to obtain information about the operation of the network. For example, the network 10 uses the loop-back feature in performing various diagnostic tests. One such test is employed to determine the optical continuity between the central office 13 and the ONU 26). (Darcie et al. teaches that providing a diagnostic signal to test the system improves the diagnostic operation (see, Column 2, line 66 to Column 3, line 3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the diagnostics transmitter and receiver, as taught by Darcie et al., in order to improve the diagnostic operation without interrupting the communication of system. (Darcie et al., Column 2, line 66 to Column 3, line 3).
	Regarding claim 16, the present combination discloses A method according to claim 15, as described and applied above, wherein the WDM aggregate optical signal comprises optical channel signals at wavelengths within a telecommunications wavelength band and the probe optical signal has a probe wavelength outside the telecommunications wavelength band (Darcie et al., Fig. 1; Column 6, lines 52-55; to prevent interference with communication signals, it is desirable to use a diagnostic signal . 
	Regarding claim 17, the present combination discloses A method according to claim 15, as described and applied above, wherein delivering the probe optical signal into the optical ring comprises adding the probe optical signal to the first replica WDM aggregate optical signal for transmission in the first ring direction (Darcie et al., Fig. 1; Column 3, lines 53-56; Column 9, lines 29-30; The central office 13 preferably further includes a diagnostics transmitter 30 connected through access port 31 to the downstream fiber 21. The diagnostic signal generated by the diagnostics transmitter 30 is coupled-back or looped back to the central office 13 and detected by the diagnostics receiver 32).
	Regarding claim 18, the present combination discloses the claimed invention except for adding the probe optical signal before power splitting. However, there is no evidence that the invention will perform any differently whether you add the probe optical signal before or after the splitter. Nor, is there any advantage or unexpected result by the modification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adding the diagnostic optical signal before the optical coupler, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636